Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 2/19/2019.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-12, 17- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz (US 2,474,124).

Regarding claim 1, Schultz discloses:
A suspension line assembly for a parachute, comprising: a plurality of suspension lines bound together at a confluence (see fig 1); and a dampening riser (see fig 2) coupled to the confluence; wherein the dampening riser comprises a first length in a stowed position (see fig 2) and the dampening riser is configured to extend to a second length in a deployed position (see fig 3) in response to a tensile force applied to the dampening riser.

Regarding claim 2, Schultz discloses:


Regarding claim 3, Schultz discloses:
The suspension line assembly of claim 2, wherein the first length is at least ten percent less than the second length (see figs 2 and 3).

Regarding claim 8, Schultz discloses:
The suspension line assembly of claim 1, further comprising: a first riser formed from a first set of the plurality of suspension lines; a second riser formed from a second set of the plurality of suspension lines; and a second dampening riser, wherein the dampening riser is coupled in parallel with the first riser, and the second dampening riser is coupled in parallel with the first riser (see fig 1).

Regarding claim 9, see the rejection of claim 1.

Regarding claim 10, Schultz discloses:
The parachute of claim 9, wherein the dampening riser extends to the second length in response to a tensile force applied to the dampening riser (see figs 2 and 3).

Regarding claim 11, see the rejection of claim 2.

Regarding claim 12, see the rejection of claim 3.

Regarding claim 17, see the rejection of claim 8.

Regarding claim 18, Schultz discloses:
A method of making a parachute, comprising: forming a first riser by binding a first set of suspension lines together; forming a second riser by binding a second set of suspension lines together; forming a confluence using the first set of suspension lines and the second set of suspension lines; coupling a first dampening riser in parallel with the first riser between the confluence and a first attachment location of the first riser; and coupling a second dampening riser in parallel with the second riser between the confluence and a second attachment location of the second riser (see fig 1).

Regarding claim 19, Schultz discloses:
The method of claim 18, further comprising coupling a canopy to the first set of suspension lines and the second set of suspension lines (see fig 1).

Regarding claim 20, Schultz discloses:
The method of claim 18, further comprising forming the first dampening riser and the second dampening riser, wherein a length of the first dampening riser is less than that of the first riser (see fig 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-7, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2,474,124) in view of O’Dell (US 6,533,066).

Regarding claim 4, Schultz discloses the assembly of claim 1 wherein the dampening riser comprises a cord and a frangible fastener holding the webbing in a folded position, wherein the frangible fastener is configured to tear in response to the dampening riser moving to the deployed position (see at least col 3, lines 40-65).  Schultz does not disclose the use of thread configured to tear as the frangible fastening means.  
O’Dell teaches a load absorbing device that comprises webbing with thread holding the webbing in a folded position (see fig 7).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Schultz with the thread of O’Dell yielding the predictable result of providing a specific type of frangible element where Schultz is silent to the type of frangible fastener.

Regarding claim 5, see the rejection of claim 4.

Regarding claim 6, Schultz discloses the assembly of claim 1, but does not disclose:

O’Dell teaches a load absorbing device that riser comprises a fully oriented yarn webbing and a partially oriented yarn, wherein the FOY 65667.24000 / 106181US0120 4840-8982-1573webbing is held in a compressed position by the POY, wherein the POY is configured to plastically deform in response to the dampening riser moving to the deployed position (see figs 2-5 and 7 and col 4, lines 5-22).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Schultz with the load absorbing device arrangement of O’Dell yielding the predictable result of providing a shock-absorbing lanyard formed integrally from one piece of webbing (see col 1, lines 38-42).

Regarding claim 7, see the rejection of claim 6.

Regarding claim 13, see the rejection of claim 4.

Regarding claim 14, see the rejection of claim 5.

Regarding claim 15, see the rejection of claim 6.

Regarding claim 16, see the rejection of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644